 

 

    
 

j

. 'tr;ying to stay off the sharks as they§t me to pieces without me having proper representation
nor time to represent my side of things. lt was only two weeks ago that i was relieved of council and l
have been unable to find other council. l also just found out that my original councii, l\/ir§$u did not file
an opposition big Ne YearsEve fif!:[ig by iVlr. - '

  
   

This casey involve treachery, deceit, and greed at `:
The Family Trust. They were members of the l_l_C and held the Note at the same time on a project
that invited them into, gave them 50% membership interest and the first mortgage simultaneously
Withih 12 months of me doing that, they have lawye_red up to stab me in the back without telling me in
a breach of their fiduciary duty to me, as a fellow member ofthe Hawaiian River Bend, LLC. For two and
a half to three years, they lied to my face and did everything they could being coached by the attorneys
in the weeds from their hidden position on how to kili my project. Starting first with a breach of their
membership purchase agreement, driving me into homelessness in late 2012 because of their lack of
payment that they were obligated to pay me. They avoided me, they wasted my time, and they soured
the project. They made an agreement and we signed the mortgage but then they would renege and
then they wouid change their rnind. Between August 7 and 8"‘ when 1 signed the mortgages, l never had
m notarized because we could not agree through their difficulties by design as to when they would
get paid and how there was to be no foreclosure because l raised their mortgage by $650,000 without
any money trail whatsoever because there was no money traii. l would be doggoned if l am going to get
a foreclosure after l raised up your mortgage $650,000. They stalted me out from August to November
of 2013 and when l was embroiled in trial and on the stand in San lose, CA defending my property in the
East Foothilis of San lose, they secretive!y, sneakify,` and greasily bribed someone at the Title Guarantee
and Trust office in charge of my escrow and theysent that mortgage with a fraudulent and forged
notarization of my signature to the Bureau of Conveyances overnight delivery and recorded that
mortgage on November 18, 2013 that l had refused to have notarized and my emails up to that day
was that l had about had it with these people. i know they are playing games, they're damaging me,
screwing me and l was about ready to pull the plug when they filed this fraudulent mortgage, which
they expect me to answer to, and to the contrary, l expect them to answer to it. if that is not enough,
they lied s --- saying that they had not heldthe auction when they certainly had held the
auction in utter defiance of a Federal Automatic Stay on a -Chapter 13 bankruptcy because they had to
get the property into their hands. They can't let the_court find out what they actually have done
because they probably can go to prison for it. Filing the mortgage on November 18, 2013 and eleven
days later $900,0 is »__ e. Do you think that i filed that? l never filed that, they filed that fra udulentiy,
just like they filed papers in this courtroom tying to thisjudge and court by saying they never held
the auction when they definitely did. They have done whatever they want because Hawaii is so
corrupt they can get away with it.. .so far. i~lowever i don t believe they are going to get away with
when we ask them these questions herein Sari lose, CA or in Hawaii. Theyjust keep throwing money at
it to steal my property, when l increased their mortgage by $650 000 because of a valid reason. So if
Wéo justice today, it s a rush to injustice _lt is notjustice. | deserve to have time to be abie to
prepare for this hearing and bring forth these things that need to be brought forth, telling the truth and
the whole truth in this court of law.

  
 

 

  

     

 

f tennessee

c "tz_

§ §§
wmatasstsukc;m.,o . s_
ofcMs.K,eeChan " _ _ §§
73011 flannin Clu'h Dxivc-#;- Si:dtc F-B _ ~§§

§ , § § § § ,
Rc: Waikoioc °v"n`iagc' ‘§`oeeccum' x :_ “*»\ _ ' ` \
33me 41 1 s ' `_ » '
‘ » "?'r t \ ` -~ § _'_ \

fleming murcmii:tducusswns,? c`€;cntux;y}iomcatnc.,crassigns_§`
{hereinaftcr“Buycs”},isinu:cdrdinpmcha$y th§"?ropmy fda£ncdbclow)from`
Owncc{s} (colleot§valy, “Sc*`iler"} on thc follong offered terms and conditions T_F'&ic
muscudwndmonsaxecmcpmbbm$cilmptcascs;gabdnwwhmpmmdcdmdthw
lmshsuthmcous&uueancn-bbidmglr&moflmcutmcpmdcswmexmdscgood
faith efforts to negotiate and execute c disdainch Pmuhasc Ag:cemmu and Esc:ow
motions (“Agrccnimt"} swann 15 days faticwisg canadian aims Lctter oflntsnt.

*`" 3 . ` :i§
"“‘ i 1

 

 

us

zdmh§cdaswchwnhstcdmtexasscsscrnoa mdsmg
a;szuoadmutely§[i¢ carlos lomdv-rid;M‘dab C§.ty same Hawaii. as£otlows:

  

 

;~‘ , ‘f "a\ - f
6~3-008-€¥3;2 easter et.‘issatvtulu~amn §§cg §

' " v t “"\ s§,»SEV
emmett cwa asst accommacui\$ .
6-3~003»01_5 CV»ZO f$.®$cc»€ommctuial ” § n }O(j 2
consents eyes 431 ss comments f _
6»3~0§33~0‘§'?& , CV-'tt`i , 1532 c_c. C.cmmcrcinl ss

   

 

l\‘{B-Keechen

 
 
  

Mar¢.h 23, 2005
Pa,go Two
es»ooz-ols z ole-m 532.51 se assessed §§ §
1 m _/#"_5§°
6~8~062»016 0 193.97 ac. §Deo

TOTA.`L 804.42 acres

*I'hclegoldeseriptioosheilbeassotonHinthepzelitrioerytitiea-epoxttohe
reviewed and approved by Buyor.

M

The aggregate purchase price simon be Ono Huodred MiIIioo Dol}m‘s
($109,000,000) for purchase of the land in its “as is” “where is” conditioo, free
icm tmancios, consisting of (s) $13 million for the RM 1.5 wage (b) §2;9
million for the CV-IG acreage and (G) 353 million for the RA-lA 8c 0 acreage

 

3- Cloeiog; Te&s fit Paet_ncot:

§§
§
§

a_ en asc-hmw shall be opened with a mutually agreed nedon.ally recognized title
company wi`rhm three (`3) days following execution of the do§nitivo
Agrocroem by Boyer and Selier. Upoo opening of escrow Bu'yor will deposit
into escrow Ooe Huodred Thousand Do]lars {$250,000) fully applicable to the
purchase price Upoo' expiration of the Fooe'ibi]ity Pedod (de.E:oed below)
without emotion by Bo§rcr, Boyet shall deposit an additional cheo
Hundrod Fifty 'Ihoueend Dollars (5750,000) as earnest mooey, md the entire
deposit of O‘ne Mil]ioe Dollors [$1,000,000) shall become non-refundable but
shall be applicable to the purchase price due at Clos'mg.

'"M “*}” '\¢.¢./».a. `... § ._. _

b- Closiog shall take place ott ot before Scp?embor 1, 2006.

c. The purchase price shall be payable in cash a:t olosiog, subject to credit and
oilf`set fox the 31,999,000 earnest money deposit

4. Feasi_tgil___:t£' .f’erioe§:

Bo'ym shall have sevenly»i*ive {75) days from exeooooo of the domovo
A@'_eomsot to pod`ot'm economic end engineering feasibility studies and
eovtronmeoml assessments Pciox to the expiraoon of The Feasibiety `P<=:ariodj Boyer
in its sole discretion will either approve or disapprove the proposed transaction

'Ms, Kee Cha.n
M.arch 23, 2036

Page'£'hree

6.

mas-adm of `Purchase Agreement:

Buyershallprepar%admft
Instruc¥ionsfbrsubmissionw

cf a definitive Pur\:hzs¢ Ag?aarn§dt and Esc:rf)w
Seller Wi'rhin ten (10) business days follovnng

execution of this letter of went

M§' eell,aneo§s:
a. mmth

Buy¢r sha}i haw the right and ability to asslgz its rights
under the Agxeemmt to a parmash`rp or kimin liade campaan
provided Buyer, its principals or its a.&lia:£es, is a general parma of such
partnership or a managing member of such LLC.

Con:§dem:i§g;' : Buyes and Selje:r each agee that the existence and all
terms of the proposed transaction will be kept confidenjial and that the

Agneemerrt wfll indude an expanded coniden&ality provisiom

M Duriug the escrow padod, Buyer and Buyer’s agents will
have The right to ames the Property mar Se}ler’s reacipt of acceptable
immmce certi§nat¢ for any purpose in connection with Buyer’£
acquisition of the Prope.~rty. Buye:r will keep the P_roperty free and clear of
any mechanic°s lime mising' out of mich amry.

__Ti'c+ie_; Sel'ler will convey good agd marketable title 10 the Prop&rty to
Buyes:, B:ee and clear of all mone£ary liens and other minimme except
those specifically approved by Buyer. A Prelj:;\zinaly Title Report Shall be
delivered 110 Buyer for Buyer’s approval within ten (10) days following
execution ofthis hetth ailment

C!os}_n=* ¢T Cos?s: Sell_e:r shall be reSWnsiblc fox title premiums fur a CLTA

§v\;xlzer’a&§ollc; ;:`Hutle msuran' se and for all trwst taxes. Bu;yer and
c er wi eac 50% of.the escrow oos‘ts. 5th party ‘ '

legal fees and other expenses. mg beal 1a nwa

Broken’£"inder: Séller and Buyer shall each re res

v S%J.`€
brokers or finders mvolvr:d with wis U'msaction §thcr th;.];te;h§§a::;:
shall be amalgamated by Sellar ia accommce erh a separate agreem=ut

geller Ea<change. R\:Yer agrees to cooperaie should
_ § Sellcr zlwt w sell
Propmy as part of a hke»-k:md exchange amsler IRC Secticm. 1031 Selle:?§e

   

 

Ms. Kee Chan
M:axch 23, 2006
Page Four

` ““_““SWWW ~ ' M `W; .,.

contemplaan exchange shall not §mpose upon BUYBY any addim;na]
kenny or mem obvgarion, m S¢nw agrees w hold _Buy€=r harm ¢S;S
wm m liability mar mgm M@m such exchang»=. ms Agm<_:m 13
not subject to or contingent upon S¢Rer’s abiii’o; to acqmre a Smwble
exchange property or a'.&"`ec"cuale an exchange 111 th$ event amy exchange
cmwmpla‘ced by Sell,:r should fail to occur, fur whaicver reason, ‘Ehe sale
ofth¢ Property shall nonetheless be consummated as provided herem-

Ift`h¢ above farms are acceptable j¢£>§Sella:, please examine where indicaied below and W€
will effect 1312 preparation of the draf% ziede Agr@¢mem ccnsi$t€m wan The above.
We appreciate your consideration

 

THE ABOVE TEKMS AND CGNDITIONS ARE HEREBY ACIUDWLEDGED

 

 

 

 

AND AGREED 170 BY SELLER.

SELLF,R:

BY: Dated:
BY: Dated:

 

 

 

gri

3

.B
»»‘
1":
".4

